       Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 1 of 9. PageID #: 179




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                     )     CASE NO. 1:19-CR-460
                                                   )
                          Plaintiff,               )
                                                   )     JUDGE DONALD C. NUGENT
                  v.                               )
                                                   )
     I’ZIAH CLARK,                                 )     GOVERNMENT’S TRIAL BRIEF
     JOSEPH KYLE SANDERS,                          )
                                                   )
                          Defendants.              )


        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and hereby

submits the following trial brief.

I.      SUMMARY OF THE CASE AND OFFENSE

        I’ziah Clark and Joseph Kyle Sanders are charged in a multi-count indictment with aiding

and abetting in Armed Bank Robbery, in violation of 18 U.S.C. §§ 2113(a) and (d) and 2, and

Using or Carrying a Firearm During and in Relation to a Crime of Violence in violation of 18

U.S.C. §§ 924(c)(1)(A)(ii) and 2.

        If this case proceeds to trial, the United States intends to offer evidence of the following:

        On June 1, 2018 at approximately 4:55 p.m., a bank employee noticed a suspicious dark

colored vehicle parked in the lot for an extended period of time. Soon after the vehicle left, a

lone gunman robbed the Citizens Bank at 690 Richmond Road, in Richmond Heights, Ohio. The

male aggressively entered the bank, pointed a gun at employees and threatened to shoot them in

the head. He gave them a black plastic bag for the money. Once the bag was filled, he fled the
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 2 of 9. PageID #: 180



bank and ran through the parking lot of Firestone where a dye pack burst causing him to drop the

bag. The robber left the bag and fled in an unknown direction. The bag was sent to BCI for

prints and DNA. The total amount stolen from the bank was $14,383.12

       On September 28, 2018, law enforcement removed information that Joseph Kyle Sanders

admitted to another individual that he had robbed the Citizens Bank. On October 26, 2018,

I’ziah Clark’s palm print was found to be on the bag used in the robbery with the exploded dye

pack. On November 6, 2018, I’ziah Clark was questioned about the bank robbery. He denied

being a part the robbery but admitted to knowing a number of Rack gang members. He told

agents he and Joseph Kyle Sanders were close friends and saw each other almost daily.

       On December 6, 2018, the Richmond Hts. Police reviewed the extraction report from

Sanders’ cell phone. The report shows messages on June 1, 2018 from Sanders to “Zay” (later

determined to be I’ziah Clark) asking where he is at and when he is coming to pick him up.

Sander’s cell phone extractions also show internet searches regarding the Citizens Bank robbery

after the crime occurred.

       Cell phone records were obtained for the cell phone number associated with Joseph Kyle

Sanders and I’ziah Clark. Cell tower data shows both cell phones hitting off the cell site tower

near the robbery for twenty minutes prior to the robbery.

       Finally, in a recorded call on June 1, 2018, at approximately 9:30 p.m., a County Jail

inmate asks I’ziah Clark what’s going on with him. Clark responds by saying “it went dz-own

today.” On the same day, another inmate at County Jail called Sanders at approximately 4:00

pm, one hour before the robbery, The inmate asks Sanders where he is at and Sanders replies,

“I’m about to do my thing” and “I’m gonna have to call you back bro.” The following day, on

June 2, 2018, the same inmate calls Sanders again. The inmate talks to a male on Sander’s




                                                2
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 3 of 9. PageID #: 181



phone who tells him “Gotti (Sanders) was doing his thing, he was running, was about to score,

and he fumbled.”

II.    CONTROLLING LAW

       A.      Armed Bank Robbery

       The indictment charges Defendants I’ziah Clark and Joseph Kyle Sanders with one count

of aiding and abetting Armed Bank Robbery. The relevant statutes for this offense is Title 18,

United States Code, Sections 2113(a) and (d) and 2, which provide:

               Whoever, by force and violence, or by intimidation, takes or
               attempts to take, from the person or presence of another, or obtains
               or attempts to obtained by extortion any property, or money, or any
               other thing of value belonging to, or in the care custody, control,
               management, or possession of, any bank, credit union, or any
               savings and loan association.

               Whoever, in committing, or in attempting to commit, any offense
               defined in subsections (a) and (b) of this section, assaults any
               person, or puts in jeopardy the life of any person by the use of a
               dangerous weapon or device shall be fined under this title or
               imprisoned not more than twenty-five years or both.

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

       (1)     That the defendants, aiding and abetting one another, took money from or in the

       presence of a teller while that money belonged to or was in the care, custody, control,

       management, or possession of Ohio Savings Bank.

       (2)     That the defendants, aiding and abetting one another, took money by force,

       violence or by intimidation.

       (3)     That the deposits of Citiezens Bank were then insured by the Federal

       Deposit Insurance Corporation.

Authority: Sixth Circuit Pattern Jury Instruction 2.02, and 4.01 (modified), 2019 Edition.



                                                3
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 4 of 9. PageID #: 182



       B.      Using or Carrying a Firearm During and in Relation to a Crime of Violence

       The indictment charges Defendants I’ziah Clark and Joseph Kyle Sanders with one count

of aiding and abetting Using or Carrying a Firearm During and in Relation to a Crime of

Violence. The relevant statutes for this offense is Title 18, United States Code, Sections

924(c)(1)(A)(ii) and 2, which provide:

               …[A]ny person who, during and in relation to any crime of
               violence or drug trafficking crime… for which the person may be
               prosecuted in a court of the United States, uses or carries a firearm,
               or who, in furtherance of any such crime, possesses a firearm,
               shall, in addition to the punishment provided for such crime of
               violence or drug trafficking crime…

               If the firearm is brandished, be sentenced to a term of
               imprisonment of not less than seven years.

       To sustain its burden of proof for this crime, the United State must prove all the

following elements beyond a reasonable doubt:

       (1)     That the defendants, aiding and abetting one another, committed the crime

       charged in Count 1, Armed Bank Robbery, a crime of violence which may be prosecuted

       in a court of the United States.

       (2)     That the defendants, aiding and abetting one another, knowingly used or carried a

       firearm.

       (3)     That the using or carrying of the firearm was during and in relation to the crime

       charged in Count 1.

       (4)     that the defendants, aiding and abetting another, brandished the firearm

       Sixth Circuit Pattern Criminal Jury Instructions, 2019 Edition, Sections 2.02, 4.01, 12.02,

       and 12.04 (modified)




                                                 4
       Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 5 of 9. PageID #: 183



III.    EVIDENTIARY ISSUES

        A.     AUDIO RECORDING AND TRANSCRIPTS

        The United States intends to introduce an audio recording of the Defendants’ interviews

that were video and audio recorded, and government counsel has notified defense counsel of the

same. Additionally, the government is preparing a transcript of portions of the audio that will

play contemporaneously with the video. The government will immediately provide this

transcript to defense counsel upon its completion. The government has submitted the relevant

pattern jury instruction regarding recordings as an aid in receiving evidence.

        B.     STATEMENTS OF A CODEFENDANT CAN BE INTRODUCED WITHOUT
               SEPARATE TRIALS

        Statements made by Sanders to another non law enforcement witness can be introduced

in their joint trial. The statement does not in any way reference his co-defendant I’ziah Clark

with any specificity as to directly incriminate him.

        In Bruton v. United States, 391 U.S. 123 (1968), the Supreme Court ruled that the Sixth

Amendment’s confrontation clause precluded the admission of a non-testifying co-defendant’s

co-implicating confession, because the devastating effect of that evidence would make it

extremely difficult for a jury to obey the trial court’s limiting instruction. Bruton problems may

be avoided by redacting the statement to remove references to the defendant. Richardson v.

Marsh, 481 U.S. 200 (1987); United States v. Cobleigh, 75 F.3d 242 (6th Cir. 1996) (redacted

co-defendant’s confession not barred by Bruton; as long as references to defendant are

eliminated from the confession it is admissible even if it becomes incriminating when linked

with other evidence.); United States v. Robinson, 872 F.3d 760 (6th Cir. 2017) (government

complied with Bruton and Richardson by redacting the non-testifying codefendant’s confession

to eliminate any mention of defendant or his existence, even though jury might have been able to



                                                 5
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 6 of 9. PageID #: 184



link the defendant to the confession by connecting the dots.); United States v. Vasilakos, 508

F.3d 401, 407 (6th Cir. 2007) (“introduction of a declarant-codefendant’s self-incriminating,

extra-judicial statement, in a joint trial, where the defendant’s name is redacted and a neutral

term is substituted, avoids any Sixth Amendment or Bruton violation.”); United States v. Sherlin, 67

F.3d 1208 (6th Cir. 1995).

       No Bruton problem exists where a statement does not incriminate a defendant directly,

but rather it incriminates a defendant when combined with other evidence. See United States v.

DiCarlantonio, 870 F.2d 1058 (6th Cir. 1989) (incrimination of defendant by statement in

combination with other evidence not a violation.). Indeed, Bruton does not bar the use of a

redacted codefendant’s confession just because the codefendant’s statement becomes

incriminating when linked with other evidence adduced at trial. “Any conclusion by the jury that

[the] statement implicated [the defendant] might be made only by linking the statement to other

evidence. Introduction of the statement did not, therefore, violate the Bruton rule.” United States

v. Ford, 761 F.3d 641, 654 (6th Cir. 2014). There is no Bruton violation where there are no signs

of obvious alteration, the confession “standing by itself” does not necessarily implicate the

defendant, and proper limiting instructions are given. “Where a jury must look to other trial

evidence to link a defendant to a redacted confession, the Confrontation Clause ‘calculus

changes’ sufficiently to remove the statement from Bruton’s protective rule.” United States v.

Jass, 569 F.3d 47 (2d Cir. 2009).

       In this case the government intends call a witness who will testify to a statement made by

Joseph Kyle Sanders. There is no reference to a co-Defendant in the statement. The statement

merely reflects Sanders’ participation in the robbery of the Citizens Bank.

       As such, there would be no Bruton violation as the statements do not directly incriminate

a co-defendant. Additionally, there will be no signs of obvious alteration or redaction. In fact,


                                                 6
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 7 of 9. PageID #: 185



there is no portion of either statement the government intends to introduce that requires any

redaction. As such, a limiting instruction will be more than adequate to insure the jury weighs

each statement properly.

IV.    TRIAL DOCUMENTS

       A.      STIPULATIONS

       The United States and the Defendant have not entered into any stipulations.

       B.      PROPOSED JURY INSTRUCTIONS

       The United States respectfully requests that the Court use the Joint Proposed Government

and Defense Jury Instructions as filed.

       C.      PROPOSED VOIR DIRE QUESTIONS

       The United States respectfully requests that the Court use the Joint Proposed Government

and Defense Voir Dire as filed.

       D.      PRELIMINARY STATEMENT

       The United States respectfully requests that the Court use the Joint Proposed Government

and Defense preliminary statement as filed.

IV.    COURTROOM PROCEDURE

       A.      JENCKS MATERIAL

       The United States will provide Jencks material to the defense in a timely manner and in

accordance with this Court’s Order.

       B.      SEQUESTRATION OF WITNESSES & PRESENCE OF GOVERNMENT
               AGENT AT TRIAL

       The United States respectfully requests that the Court issue a witness-sequestration order

pursuant to Federal Rule of Evidence 615. The government designates Special Agent William

Hasty from the Federal Bureau of Investigation as its representative in this case to be present at



                                                 7
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 8 of 9. PageID #: 186



counsel table throughout the trial. Special Aent Hasty’s presence in the courtroom during trial is

essential to the presentation of the government’s case. See FED. R. EVID. 615(b) (specifically

excluding from a sequestration order “an officer or employee of a party that is not a natural

person, after being designated as the party’s representative by its attorney”); FED. R. EVID.

615(c) (providing an additional exception for essential witnesses).

V.     ESTIMATED LENGTH OF TRIAL

       The United States anticipates completing its case-in-chief in approximately three days.

IV.    CONCLUSION

       The United States is prepared to submit additional briefing on any issue should the Court

or circumstances require.

                                                       Respectfully submitted,
                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Scott Zarzycki____________
                                                       Scott Zarzycki (OH: 0072609)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3971
                                                       (216) 522-7358 (facsimile)
                                                       Scott.Zarzycki@usdoj.gov




                                                 8
      Case: 1:19-cr-00460-DCN Doc #: 46 Filed: 02/03/20 9 of 9. PageID #: 187



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd of February, 2020, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Scott Zarzycki __________
                                                        Scott Zarzycki
                                                        Assistant United States Attorney




                                                   9
